El Juez Asociado, Se. del Tobo,
emitió la opinión del tribunal.
Presentada para su inscripción en el registro de la pro-piedad la escritura No. 162, otorgada ante el Notario de la Torre, en San Juan el 13 de diciembre de 1910, por José O. Iturrondo, como apoderado de Francisco Iturrondo, y Eduardo Villar, como apoderado de Alejandro Villar, sobre préstamo garantizado con hipoteca; el registrador se negó a inscribirla por medio ele la siguiente nota, contra la cual se ha interpuesto el presente recurso gubernativo.
*438“Denegada la inscripción del anterior documento porque en el poder acompañado conferido a Don José G. Iturrondo, no se incluye la facultad a éste de tomar dinero a préstamo; y se ha extendido anotación preventiva al folio 198 del tomo 35°. de esta ciudad, finca 1470, anotación letra A, por término de cuatro meses. ' San Juan, enero 18 de 1911. El Registrador. José S. Belaval.”
Hemos examinado cuidadosamente el poder otorgado por Francisco Iturrondo a José G. Iturrondo y en él no se con-fiere por el poderdante al apoderado expresamente la facultad de tomar dinero a préstamo.
En tal virtud y por los fundamentos consignados en la opinión de este tribunal emitida en el caso de Villar v. Registrador de San Juan, decidido en el día de lioy, el recurso debe declararse sin lugar y confirmarse la nota recurrida.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado MacLeary.
Jueces disidentes: Sres. Asociados Wolf y Alclrey.